Case 1:17-cv-00052-IMK-MJA Document 125-2 Filed 07/29/19 Page 1 of 18 PageID #:
                                    4811
Case 1:17-cv-00052-IMK-MJA Document 125-2 Filed 07/29/19 Page 2 of 18 PageID #:
                                    4812
Case 1:17-cv-00052-IMK-MJA Document 125-2 Filed 07/29/19 Page 3 of 18 PageID #:
                                    4813
Case 1:17-cv-00052-IMK-MJA Document 125-2 Filed 07/29/19 Page 4 of 18 PageID #:
                                    4814
Case 1:17-cv-00052-IMK-MJA Document 125-2 Filed 07/29/19 Page 5 of 18 PageID #:
                                    4815
Case 1:17-cv-00052-IMK-MJA Document 125-2 Filed 07/29/19 Page 6 of 18 PageID #:
                                    4816
Case 1:17-cv-00052-IMK-MJA Document 125-2 Filed 07/29/19 Page 7 of 18 PageID #:
                                    4817
Case 1:17-cv-00052-IMK-MJA Document 125-2 Filed 07/29/19 Page 8 of 18 PageID #:
                                    4818
Case 1:17-cv-00052-IMK-MJA Document 125-2 Filed 07/29/19 Page 9 of 18 PageID #:
                                    4819
Case 1:17-cv-00052-IMK-MJA Document 125-2 Filed 07/29/19 Page 10 of 18 PageID #:
                                     4820
Case 1:17-cv-00052-IMK-MJA Document 125-2 Filed 07/29/19 Page 11 of 18 PageID #:
                                     4821
Case 1:17-cv-00052-IMK-MJA Document 125-2 Filed 07/29/19 Page 12 of 18 PageID #:
                                     4822
Case 1:17-cv-00052-IMK-MJA Document 125-2 Filed 07/29/19 Page 13 of 18 PageID #:
                                     4823
Case 1:17-cv-00052-IMK-MJA Document 125-2 Filed 07/29/19 Page 14 of 18 PageID #:
                                     4824
Case 1:17-cv-00052-IMK-MJA Document 125-2 Filed 07/29/19 Page 15 of 18 PageID #:
                                     4825
Case 1:17-cv-00052-IMK-MJA Document 125-2 Filed 07/29/19 Page 16 of 18 PageID #:
                                     4826
Case 1:17-cv-00052-IMK-MJA Document 125-2 Filed 07/29/19 Page 17 of 18 PageID #:
                                     4827
Case 1:17-cv-00052-IMK-MJA Document 125-2 Filed 07/29/19 Page 18 of 18 PageID #:
                                     4828
